Citation Nr: 0410008	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative left knee disability.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from April 
1982 to January 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago.  In December 2001, the veteran appeared 
before the undersigned at a Travel Board hearing at the RO.  The 
case was before the Board in March 2002, when the Board arranged 
for additional development of the evidence.  The additional 
development was completed, and the case was then remanded to the 
RO for initial consideration of the additional evidence.  


FINDINGS OF FACT

The veteran's left knee disability is manifested by characteristic 
pain and occasional swelling, but with only minimal limitation of 
motion; pain does not limit flexion of the knee to 30 degrees or 
less or limit extension to 15 degrees or more; instability or 
subluxation of the knee is not shown; and there is no evidence 
that pain on use or flare-ups result in additional functional 
limitation of the knee.


CONCLUSION OF LAW

A rating in excess of 10 percent for a postoperative left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5257, 
5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, and 
the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of Appeals 
for Veterans Claims (Court) held, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

Here, the veteran was provided VCAA notice by June 2003 
correspondence.  Although the veteran was provided VCAA notice 
subsequent to the rating decision appealed, the Board finds that 
he is not prejudiced by any potential notice timing defect.  He 
has been notified (in the March 2001 decision, in a May 2001 
statement of the case (SOC), and in a December 2003 supplemental 
SOC) of everything required, and has had ample opportunity to 
respond/supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the June 2003 correspondence informed 
the veteran of what the evidence showed.  He was advised that VA 
would make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The June 2003 
correspondence advised him of what the evidence must show to 
establish entitlement to an increased rating for a left knee 
disability, and what information or evidence VA needed from him.  
VAOPGCPREC 1-2004 (February 24, 2004) held that the 4th 
requirement listed above was dicta, not binding on VA.  
Regardless, the veteran was expressly asked to "[p]rovide [VA] 
with any evidence in your possession we do not already have that 
pertains to your claim."  

Although the June 2003 correspondence asked the veteran to respond 
with any new evidence in support of his claim within 30 days, he 
was further notified that evidence submitted within a year would 
be considered.  In fact, everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board requested additional 
development in March 2002.  The development has been completed, 
and the additional evidence obtained has been considered by the 
RO.  VA has obtained all records it could obtain.  Development 
appears complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the veteran for the 
Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that the service-connected left 
knee disability is more severe than reflected by the current 10 
percent evaluation.  Service medical records show that the veteran 
sustained a left knee contusion incurred during physical training.  
His December 1983 report of examination on separation from service 
shows a diagnosis of patellar malalignment syndrome of the left 
knee, status post lateral retinacular release and patellar 
shaving, with subsequent partial wound dehiscence.  In August 1984 
the RO granted service connection for status post left knee injury 
with chondromalacia, rated 10 percent.  The rating for the left 
knee disability was reduced to noncompensable in September 1985, 
then increased to 10 percent by rating decision in June 1990.  

On VA examination in January 2001, the veteran complained of daily 
left knee pain described as throbbing and aching.  He rated the 
pain at 6 or 7 on a scale of 1 to 10.  He reported that he had 
trouble walking occasionally, and that his left knee occasionally 
popped, became swollen, or gave way.  He used an ACE bandage on 
occasion to alleviate left knee swelling and pain.  He reported 
that he worked in warehouse, and was occasionally limited in his 
work by left knee pain.  He stated that he took a day off from 
work approximately once every month because of left knee pain.  
Medications included felodipine and naproxyn as needed (private 
medical records dated in September and October 2000 show 
prescription of Naprosyn for chronic left knee pain).  Examination 
revealed that the veteran had a normal heel-to-toe gait.  The left 
knee exhibited no erythema or effusion.  There was a postoperative 
scar on the left knee that measured 15 centimeter by 2 
centimeters.  The scar was retracted proximally and was nontender 
to touch.  Range of motion of the left knee was to 5 degrees on 
extension and to 135 degrees on flexion.  Some pain and stiffness 
were noted from 125 to 135 degrees on flexion.  There was slight 
medial joint line pain on flexion.  The left knee showed no 
instability, and ligamentous examination was normal.  Lachman's 
test was negative, as were anterior drawer, McMurray, and pivot 
shift tests.  The collateral ligaments were stable to varus valgus 
stress on forward extension to 30 degrees.  X-rays showed slight 
medial joint line narrowing and slight patella alta; they showed 
no evidence of fracture, dislocation, or soft tissue abnormality.   
The diagnosis was left knee arthrotomy and postoperative 
infection.  The examiner reported that the veteran had minimal-to-
mild medial joint line osteoarthrosis, which did not appear to be 
of major significance and was not disabling.  

At the December 2001 Travel Board hearing, the veteran testified 
that arthritis had developed in his left knee, and that associated 
swelling created problems maintaining employment in a shipping and 
receiving department.  He testified that the left knee gave way on 
him approximately twice monthly, primarily when walking.  He 
stated that the left knee became swollen some mornings if he 
walked on it for a long period of time, and occasionally prevented 
him from ambulating.  At other times, left knee swelling prevented 
him from bending the knee, and caused him to take 2 to 3 days off 
work until the swelling subsided.  

VA outpatient records from January 2001 to May 2003 report 
treatment the veteran received for numerous medical problems; 
including sleep apnea, and headaches related to temporomandibular 
joint pain.  An October 2002 outpatient record shows complaints of 
pain over the lateral aspect of the left knee.  The veteran 
reported that his left knee had locked in flexion two weeks prior 
when he was walking down a stairway.  Examination revealed 
tenderness over the lateral left knee joint line.  Mild pain was 
exhibited on a patellofemoral compression test.  No gross 
instability was noted, and X-rays of the left knee were normal.  
A report of a VA outpatient clinic examination of the left knee in 
January 2003 shows that the veteran complained of left knee pain, 
swelling "on-off," and locking.  Examination revealed a "healed 
old incision scar on [the] lateral aspect" of the left knee.  The 
left knee was capable of full extension and full flexion, with no 
effusion or popping.  There was minimal crepitation.  There was no 
varus/valgus instability.  Anterior and posterior drawer signs 
were negative.  Lachman's test was negative.  McMurray's test 
revealed questionable pain over the lateral knee joint line, and 
lateral knee joint pain was exhibited on palpation.  X-rays of the 
knee showed good alignment.  Magnetic resonance imaging (MRI) in 
January 2003 showed early degenerative changes of the left knee.  
Osteochondritis dissecans involving the medial femoral condyle was 
noted, as were subcortical degenerative changes involving the 
intercondylar fossa.  Irregularities along the articular cartilage 
of the medial femoral condyle could not be ruled out.  

As the January 2003 MRI showed possible meniscus pathology, the 
veteran was scheduled for left knee arthroscopy in March 2003.  A 
February 2003 outpatient report indicates the veteran presented 
for left knee arthroscopy.  However, the surgery was canceled by 
an anesthesiologist because the veteran admitted to cocaine use 
two days prior to the surgery, and the surgery was rescheduled for 
the following month.  A March 2003 outpatient record indicates the 
veteran failed to report for the rescheduled surgery, and efforts 
by the VA medical staff to contact him were unsuccessful.  

Legal Criteria and Analysis

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's left knee disability has been rated under Code 5003, 
for degenerative arthritis (substantiated by X-ray findings), 
which mandates that the disability be rated based on limitation of 
motion under the applicable diagnostic code.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate code, a 10 percent rating is 
for application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  [Plate II, 
reflects that normal extension of the knee is to zero degrees, and 
normal flexion is to 140 degrees.]  38 C.F.R. § 4.71a.

Under Code 5260, for limitation of flexion of the legs, a 10 
percent rating is warranted when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 percent 
when flexion is limited to 15 degrees.  Under Code 5261, for 
limitation of extension, a 10 percent rating is warranted when 
extension is limited to 10 degrees, 20 percent when limited to 15 
degrees, 30 percent when limited to 20 degrees, 40 percent when 
limited to 30 degrees, and 50 percent when limited to 45 degrees.  
38 C.F.R. § 4.71a

Other diagnostic codes potentially applicable include Code 5262, 
which provides for ratings of impairment of the tibia and fibula.  
A 40 percent rating is warranted where there is nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.  A 30 
percent rating is warranted where there is malunion of the tibia 
and fibula, with marked knee or ankle instability.  A 20 percent 
rating is warranted where there is malunion of the tibia and 
fibula with moderate knee or ankle disability, and a 10 percent 
rating is warranted where there is malunion of the tibia and 
fibula with slight knee or ankle disability.  Code 5257 provides 
that knee impairment with recurrent subluxation and lateral 
instability warrants a 10 percent rating when slight, a 20 percent 
rating when moderate, and a 30 percent rating when severe.  38 
C.F.R. § 4.71a.

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10.

The evidence here (most significantly the VA examination in 
January 2001, and VA outpatient records through May 2003) reflects 
that the range of motion of the veteran's left knee is essentially 
normal, i.e., from 5 degrees on extension to 135 degrees on 
flexion on examination in January 2001, and with full extension 
and flexion on clinic evaluation in January 2003.  There is no 
evidence that flexion of the left knee is limited to 30 degrees or 
less, so as to warrant a 20 percent rating under Code 5260.  
Likewise, the evidence does not show that extension of the left 
knee is limited to 15 degrees or more, so as to warrant a 20 
percent rating under Code 5261.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain plays 
in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93 
(1997).  The functional loss due to pain is to be rated at the 
same level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran describes left knee pain and the effects of that pain 
on his daily and employment activities.  VA examination and 
outpatient reports reflect his complaints of left knee pain, and 
the veteran has reported occasional limitations in daily and 
employment activities such as standing for long periods, and 
walking and negotiating stairways.  He also feels that his left 
knee is unstable, which in turn effects his employment in a 
shipping and receiving department of a warehouse.  However, there 
is no objective evidence that the left knee pain limits flexion or 
extension of the left leg to any significant degree.  Pain was 
noted only on extremes of flexion, and subluxation or instability 
of the left knee is not clinically shown.  VA examination has not 
shown evidence of heat, redness, swelling, effusion, instability, 
or objective weakness.  Because clinical findings are negative for 
subluxation, instability, varus/valgus laxity, effusion, locking, 
or objective weakness, there is simply no basis for the assignment 
of a rating in excess of 10 percent under Codes 5257, 5260, 5261, 
or 5262.  

The Board has considered the possibility of a separate compensable 
rating for unstability or subluxation (Code 5257) in addition to 
the rating for arthritis and limitation of motion (under Code 
5003).  However, as instability or subluxation is not clinically 
shown (despite the veteran's subjective complaints of such), a 
separate compensable rating for such impairment is not warranted.  

The operative scar is nontender; there is no underlying tissue 
loss; and it causes no impairment of function.  Hence, a separate 
compensable rating for the scar is not warranted.

The medical evidence of record adequately portrays the veteran's 
functional loss due to pain, as well as the degree of loss of 
function due to weakened movement, excess fatigability, or 
incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The disability picture presented is adequately reflected by 
the 10 percent rating currently assigned.  

The Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4.  The evidence provides no basis for a higher rating.  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

A rating in excess of 10 percent for a postoperative left knee 
disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



